         Case 2:19-cv-00530-SMD Document 2 Filed 07/24/19 Page 1 of 1


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                                   DIVISION

                                            RE)CEIVED
       Plaintiff,                        ZO19 JUti 21-1 P 4: 01
                                                                        2:19-cv-530
v.                                      ETBR.A,
,h04:44ktet         LA   VI
                                               DI)TRiCf
                                            r'J_F Y)iS TRIC T Ai :1),

       Defendants,

                              CONFLICT DISCLOSURE STATEMENT

       COMES NOW liztftet                       a Plaintiff                in the above-captioned
matter, and in accorda ce with the order of this Court, making the following disclosure
concerning parent companies, subsidiaries, partners, limited liability entity members and
managers, trustees (but not trust beneficiaries), affiliates, or similar entities reportable under
the provisions of the Middle District of Alabama's General Order No. 3047:

       A   -1;T; party is an individual, or

              This party is a governmental entity, or
       ❑
              There are no entities to be reported, or
       ❑
              The following entities and their relationship to the party are hereby reported:
       ❑

       Reportable EntLN                               Relationship to Partv




       —j6/612-
             4e 121-9


                                                      (Counsel's Name)

                                                              Ala ••••‘_ ..14.544
                                                      Cour(Ifel for (print names of all parties)
                                                                gile , (    7/6
                                                            -..rift:14.4.Vcrott         3S'Ae
                                                      Address, City, State Zi_p Code
                                                                          3C96
                                                      Telephone Number
